Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed under AFCP 2.0 on March 26, 2021 was received.  Claim 7 was cancelled.  Claims 1 and 14 were amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsutsumi et al. on claims 1, 6-7, 9, 12, and 14 are withdrawn, because independent claims 1 and 14 have been amended and Applicant’s arguments.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Tsutsumi et al. as applied to claim 1 and further in view of Li et al. on claim 8 is withdrawn, because independent claim 1 has been amended.


The claim rejection under 35 U.S.C. 103 as unpatentable over Tsutsumi et al. as applied to claim 1 and further in view of Stalder et al. on claim 10 is withdrawn, because independent claim 1 has been amended.

The claim rejection under 35 U.S.C. 103 as unpatentable over Tsutsumi et al. as applied to claim 1 and further in view of Higley on claim 13 is withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a solid state polymer layer forming a first electrolyte between the anode and a separator, and a solid state polymer layer forming a second electrolyte between the cathode and the separator in combination with the carbon fiber laminate comprising a tow forming the anode and cathode as defined by the limitations of independent claims 1 and 14. Specifically, while the prior art of Tsutsumi recognizes the solid polymer separator layers on the surface of the fiber electrodes [0057-0058], it does not recognize the separator in between the respective electrolyte layers as argued by the Applicant in the response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727